Gray, J.*
We have no doubt that any communication made by one party to a submission, without the knowledge of the other, while the arbitrators have the case under consideration, attempting to influence them in his own favor, or to prejudice them against the «other party, will avoid the award, if seasonably ob jected to by the latter; because the court cannot know that it did not affect the minds of the arbitrators, and must protect the inno*474cent party from the possibility of being injured by the unlawful attempt of the other party. If such an attempt is made before the award is returned or published, it is ordinarily impossible to ascertain that it did not have any effect. But in the present case that difficulty is removed by the agreement of the parties that the statements of the chairman of the arbitrators shall be taken to be true; for by those statements it appears that the letter written by one of the plaintiffs was received by him after the case had been considered and finally decided by the arbitrators, and when nothing remained to be done but the formal drawing up and signing of the award, which required no further meeting or consultation between them; that the award was afterwards drawn up in accordance with such previous decision; and that even the existence of the letter was not known to the other arbitrators before the award was signed. These facts being admitted, there is no ground for apprehension that the irregularity on the part of the plaintiffs may have injured the defendants.
Judgment, accepting the award, affirmed.

 The chief justice did not sit in this case, and it and the case following were submitted upon written arguments in the ensuing vacation.